Citation Nr: 0722632	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-17 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for antral 
gastritis with duodenal irritability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk


INTRODUCTION

The veteran had active service from December 1953 to December 
1955.  

This matter comes before the Board of Veterans' Appeals on 
appeal from an April 2002 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in New 
York, New York which denied entitlement to the benefit 
sought.

In May 2007, a Central Office hearing was held before the 
undersigned; a transcript of this hearing is of record.  A 
review of the May 2007 hearing testimony indicates that the 
veteran and his son raised the issue of unemployability with 
regard to the veteran's gastritis, which would indicate a 
clam for total compensation based on unemployability.  This 
issue, however, is not currently developed or certified for 
appellate review.  This matter is referred to the RO for the 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board notes that according to the Veterans Claims 
Assistance Act of 2000 (VCAA), VA is obligated to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability, the record indicates 
that a disability or signs or symptoms of disability might be 
associated with that disability, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002).  Further, the 
statutory duty to assist a claimant includes providing VA 
examinations if warranted, with the conduct of a thorough and 
contemporaneous medical examination, including the obtaining 
of a medical opinion, which takes into account the requisite 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

The most recent VA medical examination of record with regard 
to the disability at issue was in April 2001.  At his May 
2007 hearing, the veteran alleged a worsening of his service 
connected disorder since this last examination.  
Consequently, a VA examination is warranted in order to 
ascertain the current level of disability. 

At the hearing, the veteran testified that he saw a private 
doctor for his gastritis approximately three times a year; 
however, no records since 2002 have been obtained.  These 
records should be secured and associated with the claims 
file.  

In March 2001, the veteran appointed Disabled American 
Veterans as his representative in these matters.  However, at 
the hearing, the veteran was accompanied by his son, who 
claimed to be his representative.  There is no record of the 
son's appointment as the veteran's representative in the 
claims file.  This matter warrants clarification on remand.

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
disability ratings and the effective date of award).  Here, 
the veteran was not provided notice regarding effective dates 
of awards.  Since the case is being remanded anyway, there is 
an opportunity to correct such deficiency without additional 
delay.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran 
appropriate notice regarding disability 
effective dates of awards in accordance 
with Dingess, supra.  

2  The veteran should be asked to 
identify all sources of evaluation and/or 
treatment he has received for his 
gastrointestinal disability.  With his 
cooperation (i.e., in providing any 
necessary releases), the RO should secure 
complete copies of records of all 
treatment/evaluations from the sources 
the veteran identifies (in particular, 
private treatment records since 2002).

3.  The RO should take the steps 
necessary to clarify who is representing 
the veteran.  Should the veteran request 
that his son represent him rather than 
the Disabled American Veterans, he should 
be informed of the procedure required to 
appoint his son as his representation.

4.  Then, the RO should make arrangements 
with an appropriate VA medical facility 
for the veteran to be afforded a 
gastrointestinal examination.  The claims 
folder must be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished, and the 
examiner should provide a detailed 
description of all symptoms and clinical 
findings associated with the veteran's 
gastrointestinal disability.  The 
examiner should comment on the degree of 
impairment of the veteran's gastritis 
with duodenal irritability.

6.  Thereafter, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  This must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and the applicable laws and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.   
The veteran is advised that this 
examination is needed to evaluate his 
claim, and that failure to report for any 
current examination without good cause 
will result in a denial of the claim.  38 
C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 




_________________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




